Citation Nr: 1520015	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post operative residuals of left medial meniscectomy.

2.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to March 1962 and from December 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2013, the Board remanded the appeal to obtain updated VA treatment records.  The Remand also requested the Veteran be scheduled for updated examinations in connection with his increased rating claims for post operative residuals of left medial meniscectomy and hearing loss because, in pertinent part, an inconsistency was noted in the Veteran's mailing address.  The Remand identified the Veteran's last known mailing address was in Goleta.  The claim was then to be readjudicated.  

The Veteran's updated VA treatment records have been associated with the claims file.  However, as will be discussed in more detail below, the Veteran failed to report for examinations scheduled in July 2013.  The claim was readjudicated in an August 2013 Supplemental Statement of the Case (SSOC).  In short, the Veteran was scheduled for examinations in compliance with the remand directives, but failed to report without good cause.  As such, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran failed to report for examinations scheduled in connection with his claims for increased ratings for post operative residuals of left medial meniscectomy and hearing loss.  Good cause for his failure to report has not been shown.


CONCLUSION OF LAW

Based on failure to report for examinations, the Veteran's claims for increased ratings for post operative residuals of left medial meniscectomy and hearing loss must therefore be denied.  See 38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. § 3.655(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a Veteran fails to report in connection with a necessary examination in connection with a claim for an increased rating without a showing of good cause, the claim is denied as a matter of law.  38 C.F.R. § 3.655(b) (2014).  There are exceptions for good cause shown by the Veteran.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a) (2014).

Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2014).  

As noted, the Board previously remanded the claim in May 2013 to obtain VA examinations in connection with the Veteran's service-connected post operative residuals of left medial meniscectomy and hearing loss. 

The record shows that the Veteran was sent a letter notifying him that he would be scheduled for an examination at the nearest VA medical facility.  The letter specifically informed the Veteran of the consequences of failing to report for the examination, noting that when a Veteran fails to report for an examination or reexamination without good cause, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause were provided.  This letter was sent to the Veteran's last known address in Goleta, California, as identified in the May 2013 Board Remand. 

The record also includes a document from the West Los Angeles VA Medical Center (VAMC) indicating that the Veteran failed to report for the examination scheduled for July 2013.  The address listed on the compensation and pension exam inquiry is the same address in Goleta, California that the Veteran last identified as his current address.  

Moreover, the SSOC issued in August 2013 includes the provisions of 38 C.F.R. § 3.655, and noted that his failure to appear for examination resulted in the denial of his claim.  The SSOC was sent to the Veteran in Goleta, California, and a copy was provided to his representative.  The cover letter to the SSOC advised the Veteran he had 30 days to respond.  No response was received.  

Indeed, the Veteran himself has provided no rationale for his failure to appear for the examinations.  The Veteran's representative, in a March 2015 post-remand brief, only noted that the Veteran's electronic claims file did not "reveal any letters advising the veteran of the scheduling of these examinations."  

However, as discussed, the AMC specifically sent a letter to the Veteran's last known address notifying him that he would be scheduled for examinations at the nearest VAMC.  Documents from the VAMC contain the same last known address as identified by the Veteran.  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).   This presumption of administrative regularity has been applied to various processes and procedures throughout the VA administrative process, including the RO's (or, here, AMC's) mailing of notice of a VA medical examination.  See Jones v. West, 12 Vet. App. 98, 100 -02 (1998). 

In other words, there is nothing in the record to rebut the presumption of administrative regularity as it pertains to the Veteran's receipt of notice of his most recently scheduled examination.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003) (acknowledging the presumption of administrative regularity, which attaches to the mailing of notice of VA examinations); see also VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  The absence of a notice letter in the file of the date, time, and location of a VA examination does not overcome the presumption of administrative regularity.  Instead, the evidence shows that the Veteran failed to report for the VA examinations without good cause, and additional efforts to schedule an examination would be futile.  

Indeed, VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the arguments raised in this case are based on statutory/legal interpretation, rather than the application of the law, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the VCAA is not for application.  

Accordingly, entitlement to a rating in excess of 10 percent for post operative residuals of left medial meniscectomy and entitlement to a compensable rating for hearing loss must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to a rating in excess of 10 percent for post operative residuals of left medial meniscectomy is denied.

Entitlement to a compensable rating for hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


